This application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law, was on November 30, 1970 referred to the Committee on Character and Fitness for the Second Judicial District for investigation, hearing and report, with recommendations. The committee’s report has been received by this court. Application granted; petitioner’s name is ordered restored to the roll of attorneys and counselors at law, effective forthwith. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.